       Case 8-19-78138-ast            Doc 10      Filed 12/17/19       Entered 12/17/19 14:01:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
 IN RE:                                                            : CASE NO.: 19-78138-ast
                                                                   :
                                                                   : CHAPTER: 7
 Tina L. Gatterdam,                                                :
                                                                   : HON. JUDGE.:
                                                                   : Alan S. Trust
 Debtor.                                                           :
                                                                   : HEARING DATE:
                                                                   : January 16, 2020 at 10:30am
                                                                   :
                                                                   :
-------------------------------------------------------------------X


               NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY


        PLEASE TAKE NOTICE, that upon the application of SN Servicing Corporation as

servicer for U.S. Bank Trust National Association as Trustee of the Lodge Series III Trust (the

“Movant”), the undersigned shall move this Court for an Order, pursuant to 11 U.S.C. 362(d)(2)

vacating the automatic stay to permit movant, its successors and/or assigns, to enforce its

mortgage on the Debtor’s premises located at 25 Green Lane, Levittown, New York 11756 and

for such other and further relief as is just and proper.

        This motion shall be heard at the United States Bankruptcy Court, Eastern District of

New York, Alfonse M. D'Amato Federal Courthouse, 290 Federal Plaza, Central Islip, New York

11722 on January 16, 2020 at 10:30am or as soon thereafter as counsel may be heard.



                             [SPACE INTENTIONALLY LEFT BLANK]
      Case 8-19-78138-ast        Doc 10     Filed 12/17/19     Entered 12/17/19 14:01:04




       PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, must be served

so as to be received not later than seven (7) days before the return date of this motion.

Dated: December 17, 2019
       Garden City, New York

                                              By: /s/ Richard Postiglione
                                              Richard Postiglione, Esq.
                                              FRIEDMAN VARTOLO LLP
                                              Attorneys for Movant
                                              Friedman Vartolo LLP
                                              1325 Franklin Avenue, Suite 230
                                              Garden City, New York 11530
                                              T: (212) 471-5100
                                              F: (212) 471-5150

TO:

Tina L. Gatterdam
2474 Wantagh Avenue
Wantagh, NY 11793
Debtor

William C. Gatterdam
25 Green Lane
Levittown, NY 11756
Co-Borrower

Amy Berkowitz-Ortiz
1225 Franklin Avenue
Suite 325
Garden City, NY 11530
Debtors’ Attorney

R Kenneth Barnard
3305 Jerusalem Avenue
Suite 215
Wantagh, NY 11793
Trustee

United States Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437
U.S. Trustee
       Case 8-19-78138-ast            Doc 10      Filed 12/17/19       Entered 12/17/19 14:01:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
 IN RE:                                                            : CASE NO.: 19-78138-ast
                                                                   :
                                                                   : CHAPTER: 7
 Tina L. Gatterdam,                                                :
                                                                   : HON. JUDGE.:
                                                                   : Alan S. Trust
 Debtor.                                                           :
                                                                   : HEARING DATE:
                                                                   : January 16, 2020 at 10:30am
                                                                   :
                                                                   :
-------------------------------------------------------------------X

                           MOTION FOR RELIEF FROM THE
                      AUTOMATIC STAY REGARDING REAL PROPERTY

        Richard Postiglione, an attorney at law duly admitted to practice before the Courts of the

State of New York and the U.S. District for the Eastern District of New York, hereby affirms the

following to be true under penalty of perjury:

        SN Servicing Corporation as servicer for U.S. Bank Trust National Association as Trustee

of the Lodge Series III Trust (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. 362

(d)(1) & (d)(2); for relief from the automatic stay with respect to certain real property of the

Debtor having an address of 25 Green Lane, Levittown, New York 11756, (the “Property”), and

for all purposes allowed by law, the Note (defined below), the Mortgage (defined below), and

applicable law. In support of this Motion, Movant respectfully states:

                                              FACTUAL HISTORY
        1. Movant is a secured creditor of the Debtor pursuant to a Note executed by Tina L.

Gatterdam (the “Debtor”) and William C. Gatterdam (the “Co-Borrower”) on June 9, 2005,

whereby the Debtor promised to repay $320,000.00 plus interest to GreenPoint Mortgage
      Case 8-19-78138-ast       Doc 10     Filed 12/17/19     Entered 12/17/19 14:01:04




Funding, Inc. (the “Note”). To secure the repayment of the Note, the Debtor and Co-Borrower

executed a Mortgage in favor of Mortgage Electronic Registration Systems Inc., as nominee for

GreenPoint Mortgage Funding, Inc., which was recorded on July 12, 2005 in the Nassau County

Clerk’s Office under Liber Number M29064 from page 584 to 602 (the “Mortgage”)

encumbering real property located at 25 Green Lane, Levittown, New York 11756 (the

“Property”). The Note and Mortgage were ultimately assigned to Movant by an assignment of

mortgage recorded on April 26, 2019 (the “Assignment of Mortgage”). A copy of the Note,

Mortgage, the Loan Modification Agreement and Assignments of Mortgage are attached hereto

as Exhibit A.

       2. A Petition under Chapter 7 of the United States Bankruptcy Code was filed with

respect to the Debtor on December 2, 2019.

                                       LEGAL ARGUMENT
       3. Debtor has failed to make current mortgage payments due to Movant under the

terms of the Note and Mortgage. As a result, the Mortgage remains contractually due for the June

1, 2017 payment and each subsequent payment thereafter.

       4. A copy of the Relief from Stay-Real Estate and Cooperative Apartments

(“Affidavit”) is attached hereto as Exhibit B.

       5. As set forth in the Affidavit, as of December 4, 2019, the outstanding amount of the

Obligations less any partial payments or suspense balance is $519,978.99.

       6. Based upon the Debtors’ Schedule A/B, the Property has an estimated value of

approximately $347,763.00. A copy of the Debtors’ Schedule A/B is attached hereto as Exhibit

C. The total debt due to Movant is approximately $519,978.99. Therefore, no equity remains in

the property and is not necessary for effective reorganization. Accordingly, relief from the

automatic stay is also warranted under 11 U.S.C. 362(d)(2).
      Case 8-19-78138-ast        Doc 10     Filed 12/17/19     Entered 12/17/19 14:01:04




       WHEREFORE, Movant respectfully requests an Order of this Court vacating the

automatic stay for cause pursuant to 11 USC 362(d)(1) & (2) for such other, further and different

relief as to this Court may deem just, proper and equitable.



Dated: December 17, 2019
       Garden City, New York

                                             By: /s/ Richard Postiglione
                                             Richard Postiglione, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Attorneys for Movant
                                             Friedman Vartolo LLP
                                             1325 Franklin Avenue, Suite 230
                                             Garden City, New York 11530
                                             T: (212) 471-5100
                                             F: (212) 471-5150
       Case 8-19-78138-ast            Doc 10      Filed 12/17/19       Entered 12/17/19 14:01:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
 IN RE:                                                            : CASE NO.: 19-78138-ast
                                                                   :
                                                                   : CHAPTER: 7
 Tina L. Gatterdam,                                                :
                                                                   : HON. JUDGE.:
                                                                   : Alan S. Trust
 Debtor.                                                           :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
-------------------------------------------------------------------X

                                 ORDER GRANTING RELIEF FROM
                                     THE AUTOMATIC STAY

          On January 16, 2020 at 10:30am, the Motion (the "Motion") of SN Servicing Corporation

as servicer for U.S. Bank Trust National Association as Trustee of the Lodge Series III Trust

("Movant"), dated December 17, 2019 came before the Court, for relief from the automatic stay

with respect to the collateral known as 25 Green Lane, Levittown, New York 11756 (the

"Collateral"). This Court, having considered the evidence presented and the arguments of the

parties, and with good cause appearing therefor, it is hereby

                 ORDERED that the automatic stay in effect pursuant to 11 U.S.C. 362(a), is

hereby terminated pursuant to 11 U.S.C. 362(d)(1) &(d)(2) as to Movant, its agents, assigns or

successors in interest, so that Movant, its agents, assigns or successors in interest, may take any

and all action under applicable state law to exercise its remedies against the Collateral; and it is

further
      Case 8-19-78138-ast         Doc 10      Filed 12/17/19   Entered 12/17/19 14:01:04




       ORDERED that in the event this case is converted to a case under any other chapter of

the U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

       ORDERED that the Chapter 7 Trustee shall be served with a copy of the referee’s report

of sale within thirty (30) days of the report, and shall be noticed with any surplus monies

realized from the sale of the Collateral; and it is further

       ORDERED that all other relief sought in the Motion is denied.
       Case 8-19-78138-ast            Doc 10      Filed 12/17/19       Entered 12/17/19 14:01:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
 IN RE:                                                            : CASE NO.: 19-78138-ast
                                                                   :
                                                                   : CHAPTER: 7
 Tina L. Gatterdam,                                                :
                                                                   : HON. JUDGE.:
                                                                   : Alan S. Trust
 Debtor.                                                           :
                                                                   :
                                                                   :
                                                                   :
                                                                   :
-------------------------------------------------------------------X


                                      CERTIFICATE OF SERVICE

        On December 17, 2019, I served a true copy of the annexed MOTION FOR RELIEF
 FROM STAY AND SUPPORTING PAPERS, AND PROPOSED ORDER by mailing the
 same by First Class Mail in a sealed envelope, with postage prepaid thereon, in a
 post office or official depository of the U.S. Postal Service within the State of
 New York, addressed to the last known address of the addressee, and the property
 address as indicated on the attached Service List annexed hereto.


                                                              By:/s/ Richard Postiglione
                                                              FRIEDMAN VARTOLO LLP
                                                              1325 Franklin Avenue, Ste. 230
                                                              Garden City, New York 11530
                                                              T: (212) 471-5100
                                                              F: (212) 471-5150
     Case 8-19-78138-ast         Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04




                                          SERVICE
                                            LIST



Tina L. Gatterdam
2474 Wantagh Avenue
Wantagh, NY 11793
Debtor

William C. Gatterdam
25 Green Lane
Levittown, NY 11756
Co-Borrower

Amy Berkowitz-Ortiz
1225 Franklin Avenue
Suite 325
Garden City, NY 11530
Debtors’ Attorney

R Kenneth Barnard
3305 Jerusalem Avenue
Suite 215
Wantagh, NY 11793
Trustee

United States Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437
U.S. Trustee
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04




                         EXHIBIT A
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04




                         EXHIBIT B
       Case 8-19-78138-ast            Doc 10       Filed 12/17/19    Entered 12/17/19 14:01:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:                                                              CASE NO. 19-78138-ast

Tina L. Gatterdam,
                                                                    CHAPTER 7

                           Debtor.
-----------------------------------------------------------X


                             RELIEF FROM STAY  REAL ESTATE AND
                                  COOPERATIVE APARTMENTS

                                   BACKGROUND INFORMATION

1. ADDRESS OF REAL PROPERTY OR COOPERATIVE APARTMENT: 25 Green Lane, Levittown, New
   York 11756

2. LENDER NAME: U.S. Bank Trust National Association as Trustee of the Lodge Series III Trust

3. MORTGAGE DATE: June 9, 2005

4. POST-PETITION PAYMENT ADDRESS:
      SN Servicing Corporation
      323 Fifth Street
      Eureka, CA 95501


                             DEBT AND VALUE REPRESENTATIONS

5. TOTAL PRE-PETITION AND POST-PETITION INDEBTEDNESS OF DEBTOR(S) TO MOVANT AS OF THE
MOTION FILING DATE: $519,978.99 as of 12/4/19
(THIS MAY NOT BE RELIED UPON AS A PAYOFF QUOTATION.)

6. MOVANTS ESTIMATED MARKET VALUE OF THE REAL PROPERTY OR COOPERATIVE APARTMENT
AS OF THE MOTION FILING DATE: $347,763.00

7. SOURCE OF ESTIMATED MARKET VALUE: Debtors Schedule A/B
     Case 8-19-78138-ast      Doc 10     Filed 12/17/19     Entered 12/17/19 14:01:04




                   STATUS OF THE DEBT AS OF THE PETITION DATE

8. DEBTOR(S)S INDEBTEDNESS TO MOVANT AS OF THE PETITION DATE: *as of 12/4/19

       A. TOTAL:                                                    $519,978.99

       B. PRINCIPAL:                                                $376,136.51

       C. INTEREST:                                                 $38,991.15

       D. ESCROW (TAXES AND INSURANCE):                             $28,737.62

       E. FORCED PLACED INSURANCE EXPENDED BY MOVANT:               $0.00

       F. PRE-PETITION ATTORNEYS FEES CHARGED TO DEBTOR(S): $0.00

       G. PRE-PETITION LATE FEES CHARGED TO DEBTOR(S):              $0.00

9. CONTRACT INTEREST RATE: 4.000%
(IF THE INTEREST RATE HAS CHANGED, LIST THE RATE(S) AND DATE(S) THAT EACH RATE WAS IN EFFECT
ON A SEPARATE SHEET AND ATTACH THE SHEET AS AN EXHIBIT TO THIS FORM. STATE THE EXHIBIT
NUMBER HERE: __.)

10. OTHER PRE-PETITION FEES, CHARGES OR AMOUNTS CHARGED TO DEBTOR(S)S ACCOUNT AND
NOT LISTED ABOVE: Late Charge: $507.84; Attorney Fees: $2,440.00; Corporate Advance:
$12,405.20; Forbearance Principal: $60,225.73; Foreclosure Expense: $534.94
(IF ADDITIONAL SPACE IS REQUIRED, LIST THE AMOUNT(S) ON A SEPARATE SHEET AND ATTACH THE
SHEET AS AN EXHIBIT TO THIS FORM. STATE THE EXHIBIT NUMBER HERE:      .)


   AMOUNT OF POST-PETITION DEFAULT AS OF THE MOTION FILING DATE

11. DATE OF RECEIPT OF LAST PAYMENT: No Post-Petition Payments Received

12. NUMBER OF PAYMENTS DUE FROM PETITION DATE TO MOTION FILING DATE: 0

13. POST-PETITION PAYMENTS IN DEFAULT:

 PAYMENT           AMOUNT    AMOUNT       AMOUNT          AMOUNT           AMOUNT    LATE FEE
 DUE DATE           DUE     RECEIVED      APPLIED         APPLIED          APPLIED   CHARGED
                                            TO            TO                 TO
                                         PRINCIPAL     INTEREST            ESCROW
                   $0.00       $0.00
 TOTAL:         $0.00          $0.00     $            $                $             $
     Case 8-19-78138-ast      Doc 10       Filed 12/17/19   Entered 12/17/19 14:01:04




14. OTHER POST-PETITION FEES CHARGED TO DEBTOR(S):

       A. TOTAL:                                                $0.00

       B. ATTORNEYS FEES IN CONNECTION WITH THIS MOTION:       $0.00

       C. FILING FEE IN CONNECTION WITH THIS MOTION:            $0.00

       D. OTHER POST-PETITION ATTORNEYS FEES:                  $0.00

       E. POST-PETITION INSPECTION FEES:                        $0.00

       F. POST-PETITION APPRAISAL/BROKERS PRICE OPINION FEES $0.00

       G. FORCED PLACED INSURANCE EXPENDED BY MOVANT:           $0.00

15. AMOUNT HELD IN SUSPENSE BY MOVANT:                          $0.00

16. OTHER POST-PETITION FEES, CHARGES OR AMOUNTS CHARGED TO DEBTOR(S)S ACCOUNT AND
NOT LISTED ABOVE:

(IF ADDITIONAL SPACE IS REQUIRED, LIST THE AMOUNT(S) ON A SEPARATE SHEET AND ATTACH THE
SHEET AS AN EXHIBIT TO THIS FORM. STATE THE EXHIBIT NUMBER HERE:      .)
      Case 8-19-78138-ast    Doc 10    Filed 12/17/19   Entered 12/17/19 14:01:04




                      REQUIRED ATTACHMENTS TO MOTION

PLEASE ATTACH THE FOLLOWING DOCUMENTS TO THIS MOTION AND INDICATE THE EXHIBIT NUMBER
ASSOCIATED WITH EACH DOCUMENT.

(1)    COPIES OF DOCUMENTS THAT ESTABLISH MOVANTS INTEREST IN THE SUBJECT PROPERTY. FOR
       PURPOSES OF EXAMPLE ONLY, THIS MAY BE A COMPLETE AND LEGIBLE COPY OF THE
       PROMISSORY NOTE OR OTHER DEBT INSTRUMENT TOGETHER WITH A COMPLETE AND LEGIBLE
       COPY OF THE MORTGAGE AND ANY ASSIGNMENTS IN THE CHAIN FROM THE ORIGINAL
       MORTGAGEE TO THE CURRENT MOVING PARTY. (EXHIBIT A.)

(2)    COPIES OF DOCUMENTS THAT ESTABLISH MOVANTS STANDING TO BRING THIS MOTION.
       (EXHIBIT A.)

(3)    COPIES OF DOCUMENTS THAT ESTABLISH THAT MOVANTS INTEREST IN THE REAL PROPERTY OR
       COOPERATIVE APARTMENT WAS PERFECTED. FOR THE PURPOSES OF EXAMPLE ONLY, THIS MAY
       BE A COMPLETE AND LEGIBLE COPY OF THE FINANCING STATEMENT (UCC-1) FILED WITH THE
       CLERKS OFFICE OR THE REGISTER OF THE COUNTY IN WHICH THE PROPERTY OR COOPERATIVE
       APARTMENT IS LOCATED. (EXHIBIT A.)
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04
Case 8-19-78138-ast   Doc 10   Filed 12/17/19   Entered 12/17/19 14:01:04




                         EXHIBIT C
                         Case
                         Case8-19-78138-ast
                              8-19-78138-ast Doc
                                             Doc10
                                                 1 Filed
                                                   Filed12/02/19
                                                         12/17/19 Entered
                                                                  Entered12/02/19
                                                                          12/17/1911:41:25
                                                                                   14:01:04


 Fill in this information to identify your case and this filing:

 Debtor 1                    Tina L. Gatterdam
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF NEW YORK

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        25 Green Lane                                                                  Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Levittown                         NY        11756-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $347,763.00                $347,763.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              owns jointly with ex husband
        Nassau                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $347,763.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                      Case
                      Case8-19-78138-ast
                           8-19-78138-ast Doc
                                          Doc10
                                              1 Filed
                                                Filed12/02/19
                                                      12/17/19 Entered
                                                               Entered12/02/19
                                                                       12/17/1911:41:25
                                                                                14:01:04

 Debtor 1        Tina L. Gatterdam                                                                                  Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:     Chrysler                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:    Town    and Country                               Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:     2008                                              Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:         85000                          Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $3,500.00                  $3,500.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $3,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household goods and furnishings                                                                                                 $5,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                          Case
                          Case8-19-78138-ast
                               8-19-78138-ast Doc
                                              Doc10
                                                  1 Filed
                                                    Filed12/02/19
                                                          12/17/19 Entered
                                                                   Entered12/02/19
                                                                           12/17/1911:41:25
                                                                                    14:01:04

 Debtor 1          Tina L. Gatterdam                                                                                          Case number (if known)

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Debtors wearing apparel                                                                                                 $1,200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Miscellaneous Jewlery                                                                                                     $600.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $6,800.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                JP Morgan Chase Acct #1401                                            $20.84


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       No
Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                           Case
                           Case8-19-78138-ast
                                8-19-78138-ast Doc
                                               Doc10
                                                   1 Filed
                                                     Filed12/02/19
                                                           12/17/19 Entered
                                                                    Entered12/02/19
                                                                            12/17/1911:41:25
                                                                                     14:01:04

 Debtor 1         Tina L. Gatterdam                                                                           Case number (if known)

        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       No
       Yes. Name the insurance company of each policy and list its value.
                                Company name:                                                        Beneficiary:                          Surrender or refund
Official Form 106A/B                                    Schedule A/B: Property                                                                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case
                        Case8-19-78138-ast
                             8-19-78138-ast Doc
                                            Doc10
                                                1 Filed
                                                  Filed12/02/19
                                                        12/17/19 Entered
                                                                 Entered12/02/19
                                                                         12/17/1911:41:25
                                                                                  14:01:04

 Debtor 1        Tina L. Gatterdam                                                                                               Case number (if known)

                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $20.84


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                         Case
                         Case8-19-78138-ast
                              8-19-78138-ast Doc
                                             Doc10
                                                 1 Filed
                                                   Filed12/02/19
                                                         12/17/19 Entered
                                                                  Entered12/02/19
                                                                          12/17/1911:41:25
                                                                                   14:01:04

 Debtor 1         Tina L. Gatterdam                                                                                                     Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $347,763.00
 56. Part 2: Total vehicles, line 5                                                                             $3,500.00
 57. Part 3: Total personal and household items, line 15                                                        $6,800.00
 58. Part 4: Total financial assets, line 36                                                                       $20.84
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $10,320.84              Copy personal property total       $10,320.84

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $358,083.84




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
